PARDEE, Circuit Judge.
I dissent from the opinion and judgment of the court, but merely outline my grounds. The railway *871company was sued as a common carrier for failure to deliver certain cotton according to its contract. The court finds that the railway company made no contract whatever as a common carrier, and is not liable as such carrier; but that it is liable in damages, because it is the owner of the cotton compress that handled the cotton for the carrier. This result is claimed to be justifiable under the alleged liberal pleading prevailing under the Code of the state of Georgia. The cases in the supreme court of Georgia cited as permitting this looseness of pleading, to wit, Railroad Co. v. Pickett, 87 Ga. 734, 13 S. E. 750, and Seals v. Railroad Co., 102 Ga. 817, 29 S. E. 116, were suits against a common carrier, where the contract was admitted, and where the declarations were ambiguous; and the court held that under sufficient facts alleged in the decláration, and in the absence of a demurrer, plaintiff could elect to treat the action as ex contractu or ex delicto. The declaration in this case is not ambiguous, but specifically charges the railway company as liable on a contract as a common carrier, and not otherwise. Irrespective of whether or not, and upon the present pleadings, the railroad company can be held to answer as the owner of' a compress, the bank is not entitled to judgment on the facts found by the trial judge. (1) Because there was no privity whatever between the bank and the defendant. (2) Because the compress company was not guilty of any neglect or dereliction of duty in the premises, because, as the case shows, it received the cotton from the responsible carrier, handled it and disposed of it according to the carrier's directions and in accordance with the rules, regulations, and customs controlling the business. Under the contract made between the original consignor and the Western & Atlantic Railroad, the carrier, the cotton was to be delivered to the compress company for classification and substitution as well as for compression, and for such classification and substitution it was understood, and the same was necessary, that the cotton should be delivered to Hamilton, Gibson & Leake, mentioned in the waybills to be notified. The compress company followed the rules and directions usual in such cases, and, in my judgment, is not liable to any one for negligence in the premises, and particularly not liable'to the Atlanta National Bank, to whom it owed no duty in the matter. In Railway Co. v. Knight, 122 U. S. 79, 7 Sup. Ct. 1132, 30 L. Ed. 1077, where the identical questions as to pleading and liability as a warehouse were before the court, it was held that, as the suit was brought against the railroad company as a common carrier on bills of lading, no recovery could be had in the action against the defendant as a warehouse company. The court said:
“The suggestion in the charge of the court of a possible ground of liability on the part of the defendant as a 'warehouseman was entirely outside of the issues. The defendant was not sued upon the ground of any such alleged liability. No facts and circumstances out of which any duty as warehouseman could arise were set out in the declai’ation. The action was upon the bills of lading alone. The contract alleged to have been made and broken was contained in them. The duty charged to have been violated was the duty of the defendant as a common carrier for an alleged negligence in the transportation of the goods. And if the defendant conld be supposed, *872! upon tli.e facts proven, to have incurred, liability in its character as ware- . houseman, as .distinguished from its capacity as a carrier, that liability was hot incurred in respect to the plaintiffs. It is not charged that the defen'd- ' ant, as á warehouseman,' received any goods as their property for the pur■•'pose of storage and safe-keeping. Its relation as a warehouseman was with Potter,.and him alone.” ' -